Opinion of the Court
Ferguson, Judge:
Upon his trial by general court-martial for larceny, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921, accused’s pretrial statement was received in evidence against him. No showing was made, however, of advice as to his right to counsel beyond the fact that he was informed “of his right to consult with legal counsel and to have legal counsel present” during his interrogation. The Government concedes that the warning shown on the record is inadequate and requests remand of the case with provision for a rehearing. That concession is proper. United States v Hardy, 17 USCMA 100, 37 CMR 364. In addition, we note the law officer’s instructions on the sentence were erroneously limited to a state*296ment of the maximum imposable and the mechanics of voting. See United States v Wheeler, 17 USCMA 274, 38 CMR 72. In the event of a rehearing, this error likewise should be avoided.
The petition for review is granted, and the decision of the board of review is reversed. The record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered.
Chief Judge Quinn and Judge KiL-day concur.